 

Exhibit 10.75

 

Investview, Inc.

234 Industrial Way West

Building A, Suite 202

Eatontown, NJ 07724

 

November 9, 2020

 

James R. Bell

[home address redacted]

 

Dear Mr. Bell:

 

The purpose of this letter is to notify you that the Board of Directors of
InvestView, Inc. (the “Board”) has approved your Board fees, which Board fees
shall be comprised of (i) an annual retainer fee of $75,000, which will be paid
to you monthly in amount equal to $6,250 per month commencing on the fifteenth
(15th) day of each month following the fourth (4th) closing under that certain
Amended and Restated Securities Purchase Agreement dated as of the date hereof,
provided that you must be serving as a director on the 9th day of each month in
order to receive such monthly amount and (ii) a restricted stock grant of
45,000,000 shares of common stock of InvestView, Inc., effective as of the third
(3rd) closing under such Agreement, which will be granted to you under the
InvestView, Inc. 2020 Incentive Plan, the terms and conditions of which are set
forth in the Restricted Shares Award Agreement attached hereto as Exhibit A. In
addition, please be advised that you will receive a travel fee of $125 for each
quarterly meeting of the Board that you attend.

 

If you have questions, please contact Annette Raynor, Chief Operating Officer at
annette@investview.com or (732) 889- 4300.

 

Sincerely,

 

By /s/ Joseph Cammarata     Joseph Cammarata     CEO  

 

 

 

 

EXHIBIT A

 

Restricted Shares Award Agreement

 

 

 

 

INVESTVIEW, INC.

 

2020 INCENTIVE PLAN

 

RESTRICTED SHARES AWARD AGREEMENT

 

The Board of Directors of InvestView, Inc. (the “Board”) has determined to grant
to you an award of restricted shares of common stock of InvestView, Inc. (the
“Company”) under the InvestView, Inc. 2020 Incentive Plan (the “Plan”). The
terms of the grant are set forth in the Restricted Shares Award Agreement (the
“Agreement”) provided to you. The following provides a summary of the key terms
of the Agreement; however, you should read the entire Agreement, along with the
terms of the Plan, to fully understand the Agreement.

 

SUMMARY OF RESTRICTED SHARES AWARD GRANT

 

Grantee: James R. Bell     Date of Grant: November 9, 2020     Total Number of
Shares Granted: 45,000,000     Vesting Schedule*: The restrictions on the Shares
shall lapse according to the following schedule:       November 9, 2021:
15,000,000 shares   November 9, 2022: 15,000,000 shares   November 9, 2023:
15,000,000 shares

 

* The Grantee must be providing service to the Company as a member of the Board
on the applicable date for the restricted shares to vest on such date.

 

 

 

 

INVESTVIEW, INC.

 

2020 INCENTIVE PLAN

 

RESTRICTED SHARES AWARD AGREEMENT

 

This RESTRICTED SHARES AWARD AGREEMENT, dated as of November 9, 2020 (the “Date
of Grant”), is delivered by InvestView, Inc. (the “Company”) to James R. Bell
(the “Grantee”).

 

RECITALS

 

A. The InvestView, Inc. 2020 Incentive Plan (the “Plan”) provides for the grant
of awards of restricted shares in accordance with the terms and conditions of
the Plan.

 

B. The Board of Directors of the Company (the “Board”) has decided to make a
grant of restricted shares to the Grantee as an inducement for the Grantee to
promote the best interests of the Company and its shareholders and the terms and
conditions of such restricted shares award shall be memorialized in this
Restricted Shares Award Agreement (the “Agreement”). The Grantee may receive a
copy of the Plan by contacting Annette Raynor, Chief Operating Officer at
annette@investview.com or (732) 889- 4300.

 

NOW, THEREFORE, the terms and conditions of this Agreement are as follows:

 

1. Stock Award Grant. Subject to the terms and conditions set forth in this
Agreement and the Plan, the Board hereby grants the Grantee 45,000,000 shares of
common stock of the Company, subject to the restrictions set forth below and in
the Plan (“Restricted Shares”). Restricted Shares may not be transferred by the
Grantee or subjected to any security interest until the shares have become
vested pursuant to this Agreement and the Plan.

 

2. Vesting and Nonassignability of Restricted Shares.

 

(a) The Restricted Shares shall become fully vested, and the restrictions
described in Sections 2(b) and 2(c) shall lapse, in accordance with the
following schedule, if the Grantee continues to provide service to the Company
as a member of the Board from the Date of Grant until the applicable vesting
dates:

 

Vesting Date  Number of Shares  November 9, 2021   15,000,000  November 9, 2022 
 15,000,000  November 9, 2023   15,000,000 

 

The vesting of the award is cumulative, but shall not exceed 100% of the shares
subject to the award.

 

1

 

 

(b) If the Grantee’s service with the Company terminates for any reason before
the Restricted Shares become fully vested, the Restricted Shares that are not
then vested shall be forfeited and must be immediately returned to the Company.

 

(c) During the period before the Restricted Shares vest (the “Restriction
Period”), the non-vested Restricted Shares may not be sold, assigned,
transferred, pledged or otherwise disposed of by the Grantee. Any attempt to
sell, assign, transfer, pledge or otherwise dispose of the shares contrary to
the provisions hereof, and the levy of any execution, attachment or similar
process upon the shares, shall be null, void and without effect.

 

3. Issuance of Certificates.

 

(a) Stock certificates representing the Restricted Shares may be issued by the
Company and held in escrow by the Company until the Restricted Shares vest, or
the Company may hold non-certificated restricted shares until the Restricted
Shares vests. During the Restriction Period, the Grantee shall receive any
dividends or other distributions with respect to the Restricted Shares and may
vote the Restricted Shares. In the event of a dividend or distribution payable
in stock or other property or a reclassification, split up or similar event
during the Restriction Period, the shares or other property issued or declared
with respect to the non-vested Restricted Shares shall be subject to the same
terms and conditions relating to vesting as the shares to which they relate.

 

(b) When the Grantee obtains a vested right to Restricted Shares, vested shares
shall be issued to the Grantee (either in certificated or non-certificated form,
in the Company’s discretion), free of the restrictions under Section 2 of this
Agreement.

 

(c) The obligation of the Company to deliver shares upon the vesting of the
Restricted Shares shall be subject to all applicable laws, rules, and
regulations and such approvals by governmental agencies as may be deemed
appropriate to comply with relevant securities laws and regulations.

 

4. Change of Control. The provisions of the Plan applicable to a Change of
Control shall apply to the Restricted Shares, and, in the event of a Change of
Control, the Board may take such actions as it deems appropriate pursuant to the
Plan.

 

5. Grant Subject to Plan Provisions. This grant is made pursuant to the Plan,
the terms of which are incorporated herein by reference, and in all respects
shall be interpreted in accordance with the Plan; provided, however, that the
provisions of Section 19(a) of the Plan shall not be applicable to this grant
and any termination of Grantee’s employment by or service to the Company shall
cause any portion of this grant not then vested to terminate in accordance with
Section 19(b) of the Plan. The grant is subject to interpretations, regulations
and determinations concerning the Plan established from time to time by the
Board in accordance with the provisions of the Plan, including, but not limited
to, provisions pertaining to (i) rights and obligations with respect to
withholding taxes, (ii) the registration, qualification or listing of the
shares, (iii) changes in capitalization of the Company, and (iv) other
requirements of applicable law. The Board shall have the authority to interpret
and construe the grant pursuant to the terms of the Plan, and its decisions
shall be conclusive as to any questions arising hereunder. By accepting this
grant, the Grantee agrees to be bound by the terms of the Plan and this
Agreement and that all decisions and determinations of the Board with respect to
the grant shall be final and binding on the Grantee and the Grantee’s
beneficiaries. To the extent of any conflict between the terms of this Agreement
and the Plan, the terms of the Plan shall control.

 

2

 

 

6. Withholding. To the extent that withholding is required by applicable law,
the Grantee shall pay to the Company, or make other arrangements satisfactory to
the Company to provide for the payment of, any federal, state, local, or other
taxes that the Company is required to withhold with respect to the grant or
vesting of the Restricted Shares.

 

7. Restrictions on Sale or Transfer of Shares.

 

(a) The Grantee will not sell, transfer, pledge, donate, assign, mortgage,
hypothecate or otherwise encumber the shares underlying this grant unless the
shares are registered under the Securities Act of 1933, as amended (the
“Securities Act”) or the Company is given an opinion of counsel reasonably
acceptable to the Company that such registration is not required under the
Securities Act.

 

(b) The Grantee agrees to be bound by the Company’s policies regarding the
limitations on the transfer of the shares subject to this grant and understands
that there may be certain times during the year that the Grantee will be
prohibited from selling, transferring, pledging, donating, assigning,
mortgaging, hypothecating or otherwise encumbering the shares. The Grantee also
acknowledges and agrees that this grant is subject to any applicable clawback,
recoupment or other policies relating to shares of common stock of the Company
implemented by the Board or the Company, as in effect from time to time.

 

8. No Right to Continued Service as Director. Nothing contained herein shall be
deemed to confer upon the Grantee any right to continue to serve as a member of
the Board.

 

9. Assignment by Company. The rights and protections of the Company hereunder
shall extend to any successors or assigns of the Company and to the Company’s
parents, subsidiaries, and affiliates. This Agreement may be assigned by the
Company without the Grantee’s consent.

 

10. Applicable Law. The validity, construction, interpretation and effect of
this instrument shall be governed by and construed in accordance with the laws
of the State of Nevada, without giving effect to the conflicts of laws
provisions thereof.

 

11. Notice. All notices, demands, requests, consents, approvals, and other
communications required or permitted to be given pursuant to this Note shall be
in writing and shall be delivered (a) in hand by person with written receipt of
the person to whom such notice is intended; (b) by registered or certified mail,
postage prepaid, return receipt requested; or (c) by a generally recognized
commercial courier service or overnight delivery service, (Federal Express or
UPS), for next Business Day delivery, postage prepaid, with delivery receipt
requested. All notices sent in accordance with this Section 11 shall be deemed
“Delivered” unless otherwise specified herein, the same day if delivered by hand
in person with receipt and signature of the intended recipient or by an
authorized officer of the intended recipient; if by registered or certified
mail, three (3) Business Days after the same is deposited in the U.S. Mail; or
if sent by a commercial courier service or overnight delivery service for next
Business Day delivery, one (1) Business Day after payment and receipt of
mailing. The addresses for such communications shall be:

 

If to the Company:

 

Investview, Inc.

234 Industrial Way West

Building A, Suite 202

Eatontown, NJ 07724

Attn: Joseph Cammarata

Mario Romano

 

With a copy to:

 

Michael Best & Friedrich LLP

170 South Main Street, Suite 1000

Salt Lake City, UT 84101

Attention: Kevin C. Timken

 

If to the Grantee, to the Grantee’s address on the Grantee’s signature page
hereto.

 

The addresses of the parties set forth above may be changed from time to time by
a party by notice to the other in accordance with the notice provisions as set
forth herein this Section 11.

 

[SIGNATURE PAGE FOLLOWS]

 

3

 

 

IN WITNESS WHEREOF, the Company has caused its duly authorized officer to
execute this instrument effective as of the Date of Grant.

 

  INVESTVIEW, INC.         By: /s/ Joseph Cammarata     Joseph Cammarata, CEO  
      By: /s/ Annette Raynor     Annette Raynor, COO

 

I hereby accept the grant of Restricted Shares described in this Agreement, and
I agree to be bound by the terms of this Agreement. I hereby further agree that
all the decisions and determinations of the Board shall be final and binding.

 

  GRANTEE: James R. Bell           /s/ James R. Bell   (signature)   Date:
11/9/2020   Address: [home address redacted]   Email:  

 

4

 

 